MAYFIELD, J.
Appellant sued appellees to recover damages for the breach of an agreement by which the defendants had agreed to purchase stock in a corporation from the plaintiff. The complaint contained the common counts, and one count for the purchase price for the sale and delivery of the stock, but the real cause of action is set out in count A of the complaint. ' . ..
This is an appeal on the record, and no point is made, except as to. the sufficiency of special pleas to count A, plea 7, and replication 3, which will show the real questions of law involved on. this appeal... .
(1) The main defense set up by the special.pleas was that the agreement by. which plaintiff agreed to sell the stock involved a violation' of section 234 of the Constitution, and of section 3467 of the Code, which is a *392restatement of the constitutional provision. The constitutional provision reads as follows: “No corporation shall issue stocks and bonds except for money, labor done, or property actually received; and all fictitious increase of stock or indebtedness shall be void. The stock and bonded indebtedness of corporations shall not be increased except in pursuance of general laws, nor without the consent of the persons holding the larger amount in value of stock, first obtained at a meeting to be held after thirty days’ notice, given in pursuance of law.”
This section has been several times construed by this court, and its object,, purpose, and effect declared. In Fitzpatrick's Case, 83 Ala. 604, 606, 607, it was said by Stone, C. J.: “The Constitution, in terms, inhibits the issue of fictitious stock; that is, stock which has no valuable thing, or corporate assets, to rest on, and of which it is the representative. If it represents nothing, and has nothing to stand on, it is fictitious, it is fraudulent, it is unconstitutional.”
“It behooves constituted authority to keep well abreast with the many inventions which modern cupidity has wrought out, and which, perhaps, more than any other agency, have called into exercise pernicious principles which threaten the overthrow of organized government. In this highly conservative, yet restraining, spirit, the principle, constitutional and statutory, on which this case mainly hinges, had its origin, and finds its justification. Let us not, by timid interpretation, impair the strength of this bulwark erected by our Constitution makers against the frauds which have become the reproach of the age we live in.”
The same provisions were again construed in Tutwiler’s Case, 89 Ala. 391, 7 South. 398, to the same ef*393feet, and again-in Elyton Land Company's Case, 92 Ala. 407, 9 South. 129, 12 L. R. A. 307, 25 Am. St. Rep. 65. In all these cases these provisions were held to have been intended “to prevent the court from lending their aid for the enforcement of any contract or obligation the execution of which involves a disregard of those regulations, and that, so far as they' are appropriate for the protection of stockholders from improper discriminations in accepting payments for stock, those regulations are accorded, such effect and operation as to fully accomplish this purpose of their enactment.”
These cases have been repeatedly followed, and we have no disposition to depart therefrom.
(2) If these special pleas complained of were true —and on demurrer they must be so treated — the court will not enforce such agreement, either specially, or by the award of damages for the breach of such ex-ecutory agreement. To enforce such agreements would be to ignore and disregard the declared purpose of the constitutional and statutory provisions.
The replications, in so far as they were not general, were no answers to the plea. In fact, it would be difficult to conceive of a special replication which could confess and avoid pleas which set up, as a defense, that the plaintiff was attempting to have the court aid him in enforcing an agreement or contract which both the Constitution and the statutes prohibited and in terms declared to be void. The plaintiff insists that the contract or agreement relied upon is not void as to these parties, but only as to the corporation, its stockholders, and its creditors; that the agreement is not void as between these parties.
We cannot agree to this contention. It is made to appear from the pleas and the replications that the parties to this action were parties to the agreement to *394effect the "Very thing which the' Constitution aná the: statutes' forbid. If the contract' was executed, the courts would not'relieve either from' his bargain because the agreement was void; but, as it is executory, and the plaintiff is seeking to have the courts aid him in enforcing it, they will' decline to lend him such aid, although ' the defendants wér'e parties to such illegal agreement. ' .
The special replications to these pleas were no' answer thereto.’ The replications, as well as the pleas, showed that plaintiff was'attempting to recover dam-' ages of thé defendants, because they would' not perform and carry out an' agreement ivhich ivas’ cleaidy in violation of the constitutional and statutory provisions in question.
(3) There were other pleás setting up a breach by the plaintiff in that he refused and failed to deliv: er the stock. To this plea or pleas, the plaintiff replied that the defendants had failed to 'do something else,' which was no excuse for the failure to deliver the'stock purchased. Such replications would bé a departure from the case alleged in the count which the pleas answered, and would allow a recovery for a different breach than the one complained of in the count.
There was no error in any of the rulings on the pleadings of which the plaintiff (appellant here) can com1 plain. To have allowed a recovery in this case, on the face of the pleading's, would have aided one of the parties' to enforce a contract which was expressly prohibited and ' declared' void • by both the Constitution and tlie statutes of the state.
Affirmed.
Anderson, C. -J., and McClellan' and de Graffenried, JJ., concur: